IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-WR-65,040-01


JOHN WESLEY MCKNIGHT, JR., Relator

v.

 COLLINGSWORTH COUNTY DISTRICT CLERK, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
FROM COLLINGSWORTH COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 100th Judicial District Court of Collingsworth County, that more than 35 days have elapsed,
and that the application has not yet been forwarded to this Court.
	 In these circumstances, additional facts are needed.  The respondent, District Clerk of
Collingsworth County, is ordered to file a response with this Court by submitting the record on such
habeas corpus application, or a copy of an order designating issues to be investigated, see McCree
v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992), or by stating the nature of any applications
filed by Relator such that they are not filed pursuant to Tex. Code Crim. Proc. art. 11.07, § 3, or that
no applications by Relator have been filed.
	This application for leave to file a writ of mandamus will be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.

Filed: August 16, 2006
Do not publish